DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “calculate a signal related to respiration of the test subject” while claim 1 recites “a measured signal related to respiration”. It is unclear whether the signal related to respiration of claim 3 is the same or different than that of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 5, and 6 recite estimating a respiration phase of a measured respiration signal and estimating a position of an area of a subject corresponding to the estimated phase. 
The limitations “based on a measured signal related to respiration and based on the respiratory movement model, estimate a respiration phase of the measured signal related to respiration and estimate a position of an affected area of a test subject corresponding to the estimated respiration phase”, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “one or more hardware processors configured to” in claim 1 or “when executed by a computer” in claim 6, no limitations in the claim element preclude the steps from practically being performed in the mind. For example, but for the “one or more hardware processors” (claim 1) or “when executed by a computer” (claim 6) language, “estimate” in the context of this claim encompasses a user viewing a paper printout of a measured signal related to respiration and a respiratory movement model, and mentally determining an estimation of the respiration phase and a corresponding position of an area of the subject. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1, 5, and 6 recite an abstract idea.
i.e., as generic computer components performing generic functions of storing information, processing information, and displaying information) such that they amount to no more than mere instructions to apply the exception using generic computer components. The “measured signal related to respiration” is not recited as obtained by a particular component, thus is similarly recited at a high level of non-limiting generality. Additionally, the limitation “display, on a display, a phase marker…, a waveform of the measured signal, and a waveform of the position of the affected area…, the phase marker indicating a current value of the measured signal and indicating a current position of the affected area” amounts to merely outputting data, which is a form of insignificant post-solution activity. See MPEP 2106.05(g). The step of displaying the phase marker, waveform of the measured signal, and waveform of the position as claimed, but for the recitation of a generic processor or computer and display, may be practically performed by hand on paper, such that a user may manually draw a marking on a hand-drawn or printed representation of the waveforms that indicates the current value of the measured representation signal and current position of the area, to constitute the claimed “phase marker”. Accordingly, these additional elements do not integrate the abstract idea into a practical application because, when considered individually and as a whole, do not impose any meaningful limits on practicing the abstract idea. Claims 1, 5, and 6 are directed to an abstract idea.

Claim 2 includes all the limitations of claim 1, thus is directed to the same abstract idea. Claim 2 further limits steps practically performed in the mind in performance of the abstract idea, but for the recitation of a generic hardware processor(s), thus do not provide additional elements that integrate the abstract idea into a practical application of the abstract idea or amount to significantly more than the judicial exception.
Claims 3 and 4 include all the limitations of claim 1, thus are directed to the same abstract idea. Claims 3 and 4 further recite “calculate a respiratory movement signal…calculate a signal related to respiration…and generate the respiratory movement model…and performing modeling”, which as drafted, is a process that, under the broadest reasonable interpretation, covers performing mathematical calculations, which falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, claims 3 and 4 recite abstract ideas.
This judicial exception is not integrated into a practical application. In particular, claim 3 recites additional elements including “the one or more hardware processors configured to…calculate” and “a respiration sensor”. The processor(s) and respiration sensor are recited at a high level of generality (i.e., as generic components performing generic functions of processing and sensing physiological data) such that they amount to no more than mere instructions to apply the exception using generic hardware components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 3 and 4 are directed to an abstract idea.

Claim 8 includes all the limitations of claim 1, thus is directed to the same abstract idea. Claim 8 further limits steps practically performed by hand in performance of the abstract idea, thus does not provide additional elements that integrate the abstract idea into a practical application of the abstract idea or amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0201613 (Lu et al.) in view of U.S. Patent No. 6,937,696 (Mostafavi).
Regarding claim 1, Lu et al. teaches a treatment apparatus (abstract) comprising: 
 a memory (Figures 1 and 3, memory of computer, 62) configured to store therein a respiratory movement model ([0030]; [0040]; [0042]; model, [0055]-[0057]); and 
computer, 62) ([0029]-[0030]; [0040]) configured to:
based on a measured signal related to respiration based on the respiratory movement model, estimate a respiration phase of the measured signal related to respiration, and estimate a position of an affected area of a test subject corresponding to the estimated respiration phase (patient motion indicating respiration tracked, and compared to respiratory model to determine phase, and determination made as to whether tumor/target position is on or off projected motion track, [0055]-[0057]; [0065]).
Lu et al. further does not specify the system is configured to display, on a display, a phase marker indicative of the estimated respiration phase, a waveform of the measured signal, and a waveform of the position of the affected area corresponding to the estimated respiration phase.
However, Mostafavi teaches a treatment apparatus (abstract) comprising: a memory (Figure 19, memory, 1906) and one or more hardware processors (Figure 19, processor, 1904) configured to display, on a display (Figure 20, display, 2000), a phase marker (Figure 20, bar, 2006) indicative of an estimated respiration phase and a waveform of the position of an affected area (Figure 20, signal chart, 2002) in accordance with a respiratory movement model and a measured signal related to respiration (measured patient respiration data compared against estimates to determined thresholds for unacceptable movement, col. 19, line 40-col. 20, line 13; col. 26, lines 31-col. 27, line 7; memory and processor, col. 27, line 41-col. 28, line 19; Figures 13a-d and 20). Mostafavi et al. additionally teaches “quantifiable values such as amplitude and/or phase” of a measured signal indicating respiration and the position of an affected area of the patient “can be generated to monitor patient respiration”, and “[t]hese values can be displayed and analyzed for breathing patterns” (col. 11, lines 21-46). Mostafavi et al. further Figure 13c, respiration amplitude signal, 1352) and a waveform of a measured signal related to respiration (Figure 13c, phase value chart, 1350) for monitoring for and detecting deviation from normal physiological movement (col. 19, lines 40-53; col. 20, lines 6-20; see Figure 13C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lu et al. to further include a display with a phase marker that indicates the estimated respiration phase, a current value of the measured signal related to respiration, and is indicative of the current position of the affected area, as well as waveforms of the measured signal and position of the affected area as taught by Mostafavi, because providing a visual display marking the position of the affected, target area, the phase of respiration, a current measured value, and the waveforms of the measured signal related to respiration and affected area position permits the user to receive visual feedback to control respiration in accordance with treatment parameters, and permits the practitioner to closely monitor and verify proper treatment delivery (Mostafavi, col. 11, lines 21-46; col. 19, lines 40-53; col. 26, lines 47-55).
Regarding claim 2, Lu et al. in view of Mostafavi teaches all the limitations of claim 1. Lu et al. teaches the one or more hardware processors are configured to compare the measured signal related to respiration with the respiratory movement model stored in the memory, estimate the respiration phase of the measured signal related to respiration, and estimate the position of the affected area corresponding to the estimated respiration phase (patient motion indicating respiration tracked, and compared to respiratory model to determine phase, and determination made as to whether tumor/target position is on or off projected motion track, [0055]-[0057]; [0065]).
claim 3, Lu et al. in view of Mostafavi teaches all the limitations of claim 1. Lu et al. teaches the one or more hardware processors are configured to: calculate a respiratory movement signal indicative of a position of the affected area attributed to respiration of the test subject, from a plurality of captured images in which movement of the affected area is captured ([0056]); calculate the signal related to 23Docket No.PTBA-15073-USrespiration of the test subject from a respiration detection output of a respiration sensor ([0055]); and to generate the respiratory movement model, which is obtained by synchronizing the respiratory movement signal indicating the amount of displacement of the affected area with the signal related to respiration of the test subject and performing modeling ([0055]-[0057]; [0065]).
Regarding claim 5, Lu et al. teaches a treatment method comprising: based on a measured signal related to respiration and based on a respiratory movement model stored in a memory (memory of computer 62: [0030], [0040], [0042]; model generated based on acquired patient respiratory motion data and compared to optimized modeled plan, which includes projected breathing cycles, [0055]-[0057]), estimating a respiration phase of the measured signal related to respiration ([0055]-[0057]; [0065]); and estimating a position of an affected area of a test subject corresponding to the respiration phase (patient motion indicating respiration tracked, and compared to respiratory model to determine phase, and determination made as to whether tumor/target position is on or off projected motion track, [0055]-[0057]; [0065]).
Lu et al. further does not specify the method comprises displaying, on a display, a phase marker indicative of the estimated respiration phase, a waveform of the measured signal, and a waveform of the position of the affected area corresponding to the estimated respiration phase.
However, Mostafavi teaches a particle beam treatment method (abstract) comprising: displaying, on a display (Figure 20, display, 2000), a phase marker (Figure 20, bar, 2006) Figure 20, bar, 2006) indicative of an estimated respiration phase and a waveform of the position of an affected area (Figure 20, signal chart, 2002) in accordance with a respiratory movement model and a measured signal related to respiration (measured patient respiration data compared against estimates to determined thresholds for unacceptable movement, col. 19, line 40-col. 20, line 13; col. 26, lines 31-col. 27, line 7; Figures 13a-d and 20). Mostafavi et al. additionally teaches “quantifiable values such as amplitude and/or phase” of a measured signal indicating respiration and the position of an affected area of the patient “can be generated to monitor patient respiration”, and “[t]hese values can be displayed and analyzed for breathing patterns” (col. 11, lines 21-46). Mostafavi et al. further recognizes generating and displaying both a waveform of a position of an affected area of a subject (Figure 13c, respiration amplitude signal, 1352) and a waveform of a measured signal related to respiration (Figure 13c, phase value chart, 1350) for monitoring for and detecting deviation from normal physiological movement (col. 19, lines 40-53; col. 20, lines 6-20; see Figure 13C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lu et al. to further include displaying a phase marker that indicates the estimated respiration phase, a current value of the measured signal related to respiration, and is indicative of the current position of the affected area, as well as waveforms of the measured signal and position of the affected area as taught by Mostafavi, because providing a visual display marking the position of the affected, target area, the phase of respiration, a current measured value, and the waveforms of the measured signal related to respiration and affected area position permits the user to receive visual feedback to control respiration in accordance with treatment parameters, and permits the 
Note: The preamble of method claim 5 recites “[a] treatment method”, however, no step of performing treatment is recited in the body of the claim. When reading the preamble in the context of the entire claim, the recitation “treatment” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 6, Lu et al. teaches a computer program product comprising a non-transitory computer-readable medium including instructions (Figures 3-4, software program, 78), wherein the instructions, when executed by a computer (Figure 1, computer, 62), cause the computer to perform: based on a measured signal related to respiration and based on a respiratory movement model stored in a memory (memory of computer 62: [0030], [0040], [0042]; model generated based on acquired patient respiratory motion data and compared to optimized modeled plan, which includes projected breathing cycles, [0055]-[0057]), estimating a respiration phase of the measured signal related to respiration ([0055]-[0057]; [0065]); and estimating a position of an affected area of a test subject corresponding to the respiration phase (patient motion indicating respiration tracked, and compared to respiratory model to determine phase, and determination made as to whether tumor/target position is on or off projected motion track, [0055]-[0057]; [0065]).

However, Mostafavi teaches a computer program product comprising a non-transitory computer-readable medium including instructions, wherein the instructions, when executed by a computer, causes the computer to perform: displaying, on a display (Figure 20, display, 2000), a phase marker (Figure 20, bar, 2006) indicative of an estimated respiration phase and a waveform of the position of an affected area (Figure 20, signal chart, 2002) in accordance with a respiratory movement model and a measured signal related to respiration (measured patient respiration data compared against estimates to determined thresholds for unacceptable movement, col. 19, line 40-col. 20, line 13; col. 26, lines 31-col. 27, line 7; memory and processor, col. 27, line 41-col. 28, line 19; Figures 13a-d and 20). Mostafavi et al. additionally teaches “quantifiable values such as amplitude and/or phase” of a measured signal indicating respiration and the position of an affected area of the patient “can be generated to monitor patient respiration”, and “[t]hese values can be displayed and analyzed for breathing patterns” (col. 11, lines 21-46). Mostafavi et al. further recognizes generating and displaying both a waveform of a position of an affected area of a subject (Figure 13c, respiration amplitude signal, 1352) and a waveform of a measured signal related to respiration (Figure 13c, phase value chart, 1350) for monitoring for and detecting deviation from normal physiological movement (col. 19, lines 40-53; col. 20, lines 6-20; see Figure 13C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program product of Lu et al. to further include causing the computer to display a phase marker that indicates the estimated respiration phase, a current value of the measured signal related to 
Regarding claim 7, Lu et al. teaches a treatment system (abstract) comprising: 
a memory (Figures 1 and 3, memory of computer, 62) configured to store therein a respiratory movement model ([0030]; [0040]; [0042]; model, [0055]-[0057]); 
one or more hardware processors (processor of computer, 62) ([0029]-[0030]; [0040]) configured to:
based on a measured signal related to respiration based on the respiratory movement model, estimate a respiration phase of the measured signal related to respiration, and estimate a position of an affected area of a test subject corresponding to the estimated respiration phase (patient motion indicating respiration tracked, and compared to respiratory model to determine phase, and determination made as to whether tumor/target position is on or off projected motion track, [0055]-[0057]; [0065]); and 
a particle beam treatment device (Figure 1, radiation therapy device, 18) comprising one or more hardware processors ([0006]; [0029]-[0030]; [0040]) configured to irradiate, with particle beams, the affected area of the test subject who is lying down on a platform (Figure 1, couch, 70) which is subjected to movement control ([0024]-[0025]; [0029]).

However, Lu et al. teaches an alternative embodiment wherein the system comprises is configured to generate a target value, which is used for performing movement control on a platform (70) on which the test subject is lying down, on the basis of an estimated position of the affected area, determined by comparison of a measured signal related to respiration and a respiratory movement model (amount of couch motion determined to compensate for difference between actual and predicted target motion, [0058]; [0071]-[0072]; [0074]-[0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lu et al. to generate a target value used for performing a movement of a test subject platform based on the estimated target area position as taught by Lu et al., because such a configuration permits real-time compensation of clinically significant discrepancies between actual and predicted target movement to ensure the radiotherapy is delivered to the targeted structures ([0058]; [0071]-[0072]; [0074]-[0075]).
Lu et al. further does not specify the system is configured to display, on a display, a phase marker indicative of the estimated respiration phase, a waveform of the measured signal, and a waveform of the position of the affected area corresponding to the estimated respiration phase.
However, Mostafavi teaches a treatment apparatus (abstract) comprising: a memory (Figure 19, memory, 1906) and one or more hardware processors (Figure 19, processor, 1904) configured to display, on a display (Figure 20, display, 2000), a phase marker (Figure 20, bar, 2006) indicative of an estimated respiration phase and a waveform of the position of an affected area (Figure 20, signal chart, 2002) in accordance with a respiratory movement model and a Figures 13a-d and 20). Mostafavi et al. additionally teaches “quantifiable values such as amplitude and/or phase” of a measured signal indicating respiration and the position of an affected area of the patient “can be generated to monitor patient respiration”, and “[t]hese values can be displayed and analyzed for breathing patterns” (col. 11, lines 21-46). Mostafavi et al. further recognizes generating and displaying both a waveform of a position of an affected area of a subject (Figure 13c, respiration amplitude signal, 1352) and a waveform of a measured signal related to respiration (Figure 13c, phase value chart, 1350) for monitoring for and detecting deviation from normal physiological movement (col. 19, lines 40-53; col. 20, lines 6-20; see Figure 13C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lu et al. to further include a display with a phase marker that indicates the estimated respiration phase, a current value of the measured signal related to respiration, and is indicative of the current position of the affected area, as well as waveforms of the measured signal and position of the affected area as taught by Mostafavi, because providing a visual display marking the position of the affected, target area, the phase of respiration, a current measured value, and the waveforms of the measured signal related to respiration and affected area position permits the user to receive visual feedback to control respiration in accordance with treatment parameters, and permits the practitioner to closely monitor and verify proper treatment delivery (Mostafavi, col. 11, lines 21-46; col. 19, lines 40-53; col. 26, lines 47-55).
claim 8, Mostafavi in view of Lu et al. teaches all the limitations of claim 1. The modified method of Mostafavi and Lu et al. teaches the one or more hardware processors are configured to display the phase marker on the waveform of the measured signal and on the waveform of the position of the affected area (phase marker including value and position indication on display with waveforms, Figures 13c and 20; see discussion for claim 1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0201613 (Lu et al.) in view of U.S. Patent No. 6,937,696 (Mostafavi), as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0252291 (Lu et al., herein referred to as "Lu et al. ‘291”).
Regarding claim 4, Lu et al. in view of Mostafavi teaches all the limitations of claim 1. Lu et al. and Mostafavi do not teach an autoregressive model is used as the respiratory movement model.
However, Lu et al. ‘291 teaches a particle beam treatment system comprising: a storage to store therein a respiratory movement model, wherein an autoregressive model is used as the respiratory movement model (abstract; [0049]-[0050]; [0069]; [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lu et al. and Mostafavi such that the respiratory movement model is an autoregressive model as taught by Lu et al. '291, because Lu et al. '291 teaches the linear prediction of an autoregressive model is sufficient for modeling respiratory movement in a real-time movement adjusted radiotherapy plan ([0116]).
Response to Arguments
Applicant’s arguments, see page 6, filed 7 June 2021, with respect to the rejections of claims 1, 5, and 6 under 35 U.S.C. 103 have been fully considered and are persuasive in light of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CARRIE R DORNA/           Primary Examiner, Art Unit 3791